Citation Nr: 0935687	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder, to include any manifested by an irregular 
heartbeat.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected acromioclavicular 
separation of the right shoulder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected acromioclavicular 
separation of the left shoulder.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of left anterior 
cruciate ligament and medial collateral ligament tear with 
post-traumatic degenerative joint disease.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a ganglion cyst removal of the 
right wrist.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to October 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision that granted 
service connection for the bilateral shoulder, left knee, and 
right wrist disabilities identified on the preceding page.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2008, and a 
transcript of the hearing is of record.  While additional 
evidence was to be submitted, none has been received.  

In April 2008, the Board remanded these matters for 
additional development of the record.  

The issue of an initial evaluation in excess of 20 percent 
for the service-connected cervical spine disability as 
initially addressed at his February 2008 videoconference 
hearing is again referred to the attention of the RO.  


FINDINGS OF FACTS

1.  The Veteran currently is shown to have heart condition 
manifested by atrial arrhythmia and valvular insufficiency 
that as likely as not that it clinical onset during service.  

2.  The service-connected residuals of the right wrist cyst 
removal is shown to be manifested by some pain on the dorsum 
of the wrist, but without any compensable limitation of 
motion or functional loss due to pain.  

3.  The service-connected left knee disability picture 
currently is shown to be manifested by degenerative joint 
disease and to be productive of a functional loss due to 
pain, but findings of flexion limited to 45 degrees or 
extension limited to 10 degrees are not demonstrated.  

4.  The service-connected left knee disability picture 
currently is shown to be manifested by joint findings that 
more nearly approximate that of slight instability or 
recurrent subluxation.  

5.  The service-connected bilateral shoulder disability is 
shown to be manifested complaints of painful movement with a 
related functional loss that more nearly approximates that of 
a limitation of motion at shoulder level on both sides.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by mild aortic insufficiency is due to 
disease or injury that was incurred in service and.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected right wrist disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 7805, 5214, 5215 (2008).  

3.  The criteria for that assignment of an initial disability 
evaluation in excess of 10 percent for the service-connected 
left knee disability based on limitation of motion have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5203, 5260, 5261 (2008).  

4.  The criteria for the assignment of a separate, initial 
rating of 10 percent, but no more for the service-connected 
left knee disability based on instability or recurrent 
subluxation have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5203, 
5260, 5261 (2008).  

5.  The criteria for the assignment of an initial 20 percent 
rating, but no more for the service-connected right shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5201, 5203 
(2008).  

6.  The criteria for the assignment of an initial 20 percent 
rating, but no more for the service-connected left shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5201, 5203 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of November 2005 and May 2008 provided pertinent 
notice and development information.  There is no indication 
that there is additional evidence or development that should 
be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the Veteran.  


Entitlement to service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Service connection will be presumed for certain chronic 
diseases (e.g. cardiovascular disease) which are manifest to 
a compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

The service treatment records starting in 2000 show that the 
Veteran was being observed with an atrial arrhythmia.  The 
diagnoses include those of premature atrial 
contraction (PAC), second degree AV block (asymptomatic), 
atrial arrhythmia and systolic ejection murmur 
(asymptomatic).  

In addition, the VA examination in May 2009 diagnosed atrial 
arrhythmia that remained asymptomatic with no residual 
functional impairment.  

However, the recently submitted private medical evidence 
shown that an echocardiogram performed in 2006 showed 
evidence of mild aortic insufficiency with regurgitation of 
the mitral and tricuspid valves.  

Accordingly, on this record, the Board finds the evidence to 
be in relative equipoise in showing that the currently 
demonstrated valvular insufficiency had its clinical onset in 
service.  


General criteria for higher ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the Veteran's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  


Entitlement to a higher evaluation for residuals of a 
ganglion cyst removal of the right wrist

The service treatment records show that a ganglion cyst was 
removed from the radial aspect of the Veteran's right wrist.  
The rating decision in April 2006 granted service connection 
for the residuals of ganglion cyst removal, right wrist, 
assigning a noncompensable evaluation at that time.  

In this case, the evidence (e.g., VA examinations) shows that 
the Veteran is right handed.  Consequently, for rating 
purposes, the right arm is the dominant extremity.  

Superficial scars, which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  38 C.F.R. Codes 
7803, 7804, 7805.  

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.  

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 20 percent evaluation 
requires favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

The Board finds, based on its review of the entire record, 
that the service-connected right wrist disorder is not shown 
to warrant the assignment of a 10 percent evaluation based on 
limitation of motion or functional loss due to pain.  

The recorded findings in this regard do not show any actual 
limitation of motion of the right wrist due to the previous 
surgery.  

The VA examinations in November 2005 and May 2009 show that 
the Veteran had complaints of daily pain and stiffening with 
repetitive motion such as typing, writing, hammering or 
driving.  However, he did not experience any related 
swelling, heat, redness, weakness, locking, fatigability or 
lack of endurance.  

On examination, the residual scar was not to measure 2-
centimeter in length and to be well healed and nontender.  It 
was described as isotonic with surrounding skin.  There was 
no significant keloid formation.  It was described as 
superficial and non-impairing.  

Significantly, as noted, the Veteran was able to dorsiflex to 
70 degrees and palmar flexion was 80 degrees.  Radial 
deviation was to 20 degrees and ulnar deviation 45 degrees. 

While there was some pain noted on the dorsal surface of the 
wrist, the examiner also noted that, on repetitive testing, 
the range of motion of the wrist did not decrease.  There was 
no fatigability, weakness or incoordination on repeated 
testing.  

Thus, these recorded clinical findings do even not suggest 
that he has any compensable functional loss or limitation 
related to the cyst removal.  

While the schedular criteria recognize that functional loss 
may be due to pain, the criteria also provide that subjective 
complaints of pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  

The Veteran is competent to report pain; however, he has not 
identified having any functional limitation that would 
warrant a compensable rating under the applicable rating 
criteria.  The rating schedule does not support an increased 
rating due to pain alone.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

Accordingly, on this record, an increased compensable rating 
is not assignable for the service-connected right wrist 
disability.  


Entitlement to a higher evaluation for residuals of left 
anterior cruciate ligament and medial collateral ligament 
tear with post-traumatic degenerative joint disease.  

The clinical records show that the Veteran underwent left 
anterior cruciate ligament tear (ACL) repair in March 2003 
and left meniscus repair in October 2004.  

Service connection was granted residuals of left anterior 
cruciate ligament and medial collateral ligament tear with 
post-traumatic degenerative joint disease in the April 2006 
rating action.  A 10 percent evaluation was assigned for the 
left knee.  

Degenerative arthritis established by X-ray findings will 
also be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of flexion of the knee 
warrants a no percent rating when it limited to 60 degrees.  
A 10 percent rating is for application when it is limited to 
45 degrees, and a 20 percent rating is assignable when it is 
limited to 30 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A no percent rating is 
for application when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension of the knee is 
limited to 10 degrees, and a 20 percent rating is warranted 
with restriction to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.  

In addressing the Veteran's complaints, the Board would first 
note that the left knee disability is not shown to be 
productive of any actual limitation of motion that would not 
be compensable under the rating criteria.  The most recent VA 
examination in May 2009 shows that his range of movement was 
from 0 to 110 degrees.  

The Board, in considering DeLuca v. Brown in this case, notes 
that the VA examination reports show that the Veteran 
complained of intermittent pain, swelling, locking, stiffness 
and buckling sensation in his left knee.  The precipitating 
factors for the pain included prolonged standing or sitting, 
ambulation or climbing stairs.  

At the VA examination, there was a positive McMurray's test.  
VA radiological studies have reported evidence of the ACL 
repair.  However, there was no evidence of acute fracture, 
abnormal calcifications or significant degenerative changes.  

While the Veteran is shown to experience some level of 
incapacity due to pain in his knee, in addressing the 
assignment of a rating higher than 10 percent, this 
additional functional loss is not shown to equate with 
flexion restricted to 45 degrees or extension restricted to 
10 degrees.  Thus, even with consideration of pain and other 
factors, a higher rating under the applicable criteria is not 
warranted.  

In addition, other findings reflective of increased 
disability of the knee are suggested by the record.  Given 
the extensive surgery performed in service and his recent 
examination findings and complaints, the Board finds that the 
service-connected left knee disability picture is productive 
of joint dysfunction that more nearly approximates that of 
slight instability or recurrent subluxation.  

Accordingly, on this record, a separate rating of 10 percent 
is assignable for the service-connected left knee disability.  

Significantly, the VA examiner found that, on repetitive 
motion study, there was no related loss of motion and that 
his functional capacity was not additionally limited by 
fatigue, weakness or lack of endurance.  

This is supported by the medical evidence showing no heat, 
redness, swelling, effusion, drainage, abnormal movement or 
abnormal gait to suggest a higher level of impairment.  
Significantly, episodes of locking or effusion are not 
otherwise shown.  

The provisions of Diagnostic Code 5003 in this case do not 
support the assignment of a higher rating without a 
demonstrated compensable loss of function.  However, under 
the law, a separate rating of 10 percent based on instability 
is for application in this case.  



Entitlement to a higher evaluation for residuals of bilateral 
acromioclavicular separation of the shoulders.

The records show that a right shoulder arthroscopy with 
subacromial decompression was performed in July 2004.  In 
March 2005, a left shoulder arthroscopy with debridement of 
the labrum and subacromial decompression with an open distal 
clavicle was performed.  

Service connection was granted for residuals of 
acromioclavicular separation of each shoulder in the April 
2006 rating action.  A 10 percent evaluation was assigned for 
each shoulder.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may, in the alternative, be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
Part 4, Diagnostic Code 5203.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The VA examination reports indicate that there was definite 
limited motion to about shoulder level.  At the VA 
examinations, for the right shoulder flexion ranged from 110 
to 130 degrees; abduction has ranged from 90 to 120 degrees; 
internal rotation has ranged from 20 to 80 degrees; and 
external rotation ranged from 45 to 110 degrees.

For the left shoulder, flexion ranged from 90 to 110 degrees; 
abduction has been 110 degrees; internal rotation has ranged 
from 45 to 70 degrees; and external rotation ranged from 70 
to 90 degrees.  

Accordingly, given the demonstrated functional loss due to 
pain, a 20 percent rating is for application for each 
shoulder.  

In consideration of Diagnostic Codes 5202 or 5203, an X-ray 
examination revealed degenerative changes, but there was no 
reported evidence of malunion, fibrous union, fibrous 
nonunion, or impairment of the scapula or clavicle.  

Again, the Board has assessed the weight to be given to the 
Veteran's subjective complaints of pain and functional 
impairment.  Taking into consideration the Veteran's 
statements regarding pain, he reported having recurrent pain 
and resulting restriction of motion of each shoulder.  

At the May 2009 examination, the Veteran complained of pain 
and restricted motion of the shoulders.  The intensity of 
pain depends on his daily activity, but worsens with weather 
change.  He also reported weakness and stiffness.  He had 
problems with putting on shirts, bending to tie his shoes, 
throwing a toy at his dog, and driving a car.  However, on 
this record, a functional loss due to pain or other factors 
with restriction of movement to a point below shoulder level 
on either side is not demonstrated.  


ORDER

Service connection for a heart condition including that 
manifested by irregular heart beats and valvular 
insufficiency is granted.  

An initial compensable evaluation for service-connected 
residuals of a ganglion cyst removal of the right wrist is 
denied.  

An initial evaluation in excess of 10 percent for service-
connected residuals of left anterior cruciate ligament and 
medial collateral ligament tear with post-traumatic 
degenerative joint disease based on limitation of motion is 
denied.  

A separate initial rating of 10 percent for service-connected 
residuals of left anterior cruciate ligament and medial 
collateral ligament tear with post-traumatic degenerative 
joint disease based on instability or recurrent subluxation 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation of 20 percent, but not higher for 
service-connected acromioclavicular separation of the right 
shoulder is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation of 20 percent, but not higher for the 
service-connected acromioclavicular separation of the left 
shoulder is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


